Citation Nr: 0839030	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  06-17 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for herpes zoster.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel










INTRODUCTION

The veteran served on active duty from December 1979 to 
October 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran also perfected an appeal of the initial 
noncompensable evaluation awarded for left knee torn meniscus 
repair, right knee anterior cruciate ligament repair, and 
gastroesophageal reflux disease (GERD) disabilities in May 
2006.  He was granted service connection for degenerative 
joint disease of the left elbow, status post removal of loose 
bodies in March 2006.  He listed his left elbow disability on 
his VA Form 9 in May 2006 although he had not officially 
disagreed with any aspect of the rating decision at that 
time.  

The veteran submitted a statement to the RO wherein he said 
was removing the left elbow, left knee, right knee, and GERD 
issues from his appeal in June 2006.  The veteran has 
submitted a valid withdrawal for those issues and they are 
removed from appellate consideration.  See 38 C.F.R. § 20.204 
(2008).

In his May 2006 substantive appeal, the veteran also raised 
the issue of entitlement to service connection for 
dyshidrosis and possibly lichen simplex.  These matters have 
not been developed, adjudicated or certified for appellate 
review.  Accordingly, they are referred to the RO for 
appropriate action.


FINDING OF FACT

The evidence of record does not establish a current 
disability of herpes zoster.




CONCLUSION OF LAW

The veteran does not have herpes zoster that is the result of 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran served on active duty from February 1979 to 
October 2003.  He is claiming that he suffers from herpes 
zoster of the right foot and nose.  He submitted his initial 
claim for disability compensation benefits while still on 
active duty in September 2003. 

A review of his service treatment records (STRs) reflects one 
instance of treatment for complaints of a rash on the right 
foot in August 1999.  The veteran was noted to complain of 
having had the rash several times in the past.  The 
assessment at that time was herpes zoster of the right foot.  
The veteran was prescribed Acyclovir.  An entry from July 20, 
2000, noted a past history of treatment for herpes zoster.  
The entry was not a second report of treatment.  The STRs are 
negative for any further treatment for herpes zoster through 
the veteran's retirement in October 2003.

The veteran was afforded a VA general medical examination in 
September 2003.  His claim of herpes zoster of the right foot 
was noted by the examiner.  The veteran did not complain of 
any skins problems around the nose at that time.  The 
examination of the right foot was negative except for 
scarring related to surgery.  The examiner said that he 
doubted the veteran had had herpes zoster in the past as the 
condition did not normally recur.  He stated that there was 
no evidence of eczema or any other dermatologic abnormalities 
of the veteran's right foot.  

The veteran's claim was denied in November 2003.  The RO 
noted the one instance of treatment in service.  However, 
there was no evidence of a permanent chronic disability.

The veteran disagreed with the rating decision in November 
2004.  He said that the herpes zoster also affected the area 
around his nose.  He said medication had been provided in the 
past but it did not seem to eliminate the recurring blisters 
on his nose or the boils on his foot.  He said he normally 
would self-medicate his symptoms.

The veteran provided duplicate copies of his STRs and some 
records of treatment as a retiree at a military facility in 
November 2004.  The retiree records extended from his 
retirement in October 2003 to June 2004.  The veteran was 
seen on one occasion with complaints of a rash on his nose.  
The physical examination noted brown macula on the bridge of 
the nose.  The assessment was lichen simplex chronicus.  

Lichen simplex chronicus is defined as a thickened area of 
itching skin resulting from rubbing and scratching.  
STEDMAN'S MEDICAL DICTIONARY 963 (26th Ed., 1995).

The veteran was afforded a VA examination in September 2005.  
The examiner noted that the veteran claimed having herpes 
zoster of the right foot in service.  The examiner also noted 
that the previous VA examiner doubted that it was herpes 
zoster.  The examiner stated that the foot was not a typical 
place to get herpes zoster.  He queried the veteran as to how 
the symptoms presented and, based on the veteran's 
description, said that they were very typical of dishydrosis.  
The veteran reported that he would get flare-ups once or 
twice a year and they would last for four or five days.  In 
regard to his nose, he said he would get an inflammation in 
the nares.  The examiner noted the retiree treatment entry 
from February 2004 and that the veteran had a rash on the 
bridge of the nose that was diagnosed as lichen simplex.  The 
veteran said his nose symptoms also presented once or twice a 
year.  

The examiner said that the physical examination was negative.  
There were no rashes present on the foot.  There was no 
scarring and no rashes present involving the nose.  The 
diagnoses were dyshidrosis of the right foot and lichen 
simplex on the nose.  

Finally, VA treatment records, dated in June 2004, were 
associated with the claims folder.  There was no mention of 
herpes zoster, even by history.  Further, there were no skin-
related complaints regarding either the right foot or nose.  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  In this case, the medical 
evidence provides a diagnosis in service in August 1999.  
There is no objective medical evidence of record to show the 
veteran with herpes zoster during service after August 1999, 
or at any time during the pendency of his claim.  

The Board notes that the veteran is competent to provide lay 
evidence of symptoms and, in some instances, lay evidence 
that can establish a diagnosis where he is competent to 
identify the medical condition.  See Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir 2007).  However, in this case, the 
medical evidence does not support the existence of the 
claimed disorder beyond the treatment entry from August 1999.  
In fact, both VA examiners even question the diagnosis 
provided during service as the foot is not a typical location 
for herpes zoster.  The first VA examiner provided no 
alternative diagnosis upon a negative examination.  The 
second VA examiner said the condition described by the 
veteran, as it was not present on examination, was more 
likely dyshidrosis on the foot and lichen simplex for the 
nose.  

In the absence of evidence to show he is a qualified medical 
professional, the veteran is not competent to establish that 
he has herpes zoster.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, the Board concludes that, without any 
current clinical evidence confirming the presence of herpes 
zoster, either on the right foot or nose, service connection 
must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (current disability is a prerequisite to an award of 
service connection).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for herpes zoster.  Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008).

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, the Court, issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

In the present case, the veteran's claim for disability 
compensation benefits was submitted in September 2003, prior 
to his retirement from service under the Benefits Delivery at 
Discharge (BDD) program.  He was afforded a VA examination 
while still on active duty.  The initial unfavorable decision 
was issued in November 2003.

Although the veteran was not provided with written notice 
concerning the VCAA, he signed a statement attesting that he 
had been provided written information regarding the VCAA in 
February 2003.  He signed a second statement in September 
2003 wherein he attested that he had been informed of the 
VCAA. 

The RO wrote to the veteran in December 2004.  The RO advised 
the veteran of the evidence required to substantiate his 
claim for service connection.  He was given specific examples 
of the types of information that would help to substantiate 
his claim.  The letter also advised the veteran of the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  

Associated with the claims folder is a Report of Contact 
memorializing a conversation with the veteran regarding VCAA 
notice on December 28, 2004.  The report notes that the 
veteran received the RO's letter and that he had no 
additional relevant evidence to submit.  He also understood 
that he had a year to submit such evidence.  He also waived a 
60-day period to process his claim.

Additional development was undertaken.  The RO re-adjudicated 
the veteran's claim and issued a statement of the case (SOC) 
in March 2006.  The transmittal letter also contained the 
notice required by the Court in Dingess.  

The veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent there may be any notice error, the presumption 
of any prejudice is overcome in this case.  The veteran has 
actual knowledge of what is required to substantiate his 
claim for service connection.  He submitted his claim while 
still on active duty.  He was granted service connection for 
some issues and denied service connection for others, 
including his herpes zoster.  He identified evidence in his 
STRs that he believed supported his contentions.  He later 
submitted post-retirement treatment records in support of his 
claim.  Moreover, he is reasonably expected to understand 
what is required to substantiate his claim based on the 
notification letter sent to him in December 2004 and the 
statement of the case which set forth the applicable criteria 
and explained why the claim was denied.  

The veteran has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  As noted 
he has been provided written statements regarding the VCAA as 
part of his BDD processing.  He has also responded by 
submitting evidence in support of his claim and his 
acknowledgement of his rights in the Report of Contact from 
December 2004.  See Sanders, 487 F.3d. at 889.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to his claim has been obtained.  The evidence 
developed in this claim includes the veteran's STRs, medical 
evidence submitted by the veteran, VA outpatient records, and 
VA examination reports.

The Board finds that VA has satisfied its duty to notify and 
assist.  The veteran has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware 
of any such evidence.  The Board finds that VA has complied, 
to the extent required, with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for herpes zoster is 
denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


